Betts, J. (dissenting):
The jurors by the form of their verdict in this case have shown that they were neither deceived nor misled by the charge of the court. They brought in a sealed verdict in which they found “the defendant guilty of negligence in not having the car covered, the shaft not equipped with lights, and the wires not being properly adjusted.” None of these matters of negligence which the jury found had been committed by the defend.ant required anything more than reasonable care on defendant’s part to provide for the safety of its employees, including the deceased. Hence the jurors’, verdict showed that they did not charge the defendant with the exercise of any high degree of care in providing a reasonably safe place for its employees in which to do its work.
Speculation as to what the jury might possibly have done under the court’s charge is idle where, as here, the court has before it what they actually did do in the sealed verdict returned signed by each of the jurors. Neither the parties nor *539the courts should be burdened with the additional unnecessary labor, expense and delay of another trial in this case upon the judicial refinement shown to be absolutely without merit in this case.
I think the júdgment should be affirmed.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.